DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-36
Withdrawn claims: 				17-36
Previously cancelled claims: 		None	
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-16
Currently rejected claims:			1-16
Allowed claims:				None

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 01/07/2022 is acknowledged.
Claims 17-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Mexico on 08/09/2019.  It is noted, however, that applicant has not filed a certified copy of the MX/A/2019/009553 application as required by 37 CFR 1.55.

Claim Interpretation
The phrase “measuring the total antioxidant content” recited in claims 7 and 15 will be interpreted as measuring the antioxidant activity as the disclosure does not define what substances are considered to be antioxidants and does not provide information on quantifying the total amount of antioxidant in the pericarp material or the flour composition.  Since the instant specification details the measurement of antioxidant activity in [0068]-[0072], the phrase “measuring the total antioxidant content” will be interpreted as such.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 5-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vriesmann (Vriesmann et al., “Cacao pod husks (Theobroma cacao L.): Composition and hot-water-soluble pectins”, 2011, Industrial Crops and Products, vol. 34, pages 1173-1181) in view of Valdez-Carmona (Valdez-Carmona et al., “Effect of microwave drying and oven drying on the water activity, color, phenolic compounds content and antioxidant activity of coconut husk (Cocos nucifera L.)”, 2016, Journal of Food Science Technology, vol. 53(9), pages 3495-3501).
Regarding claim 1, Vriesmann teaches a method for the preparation of flour (page 1174, column 1, paragraph 6) from cacao fruit comprising isolating pericarp material from cacao pods, wherein the pericarp material is free of cacao seeds and pulp (corresponding to “CPH” which stands for “cacao pod husk” which are generated after cocoa beans are extracted from the mature cacao fruit (page 1173, column 1, paragraph 4-column 2, paragraph 1)), drying the pericarp material (corresponding to wet cacao pods are generated during the preparation of cacao beans (page 1173, column 2, paragraph 2) and dried cacao pod husks are the used in the method (page 1174, column 1, paragraph 6)), grinding the pericarp material, and further grinding the dried pericarp (corresponding to milling the CPHs using sieves of 2 mm and 1 mm, successively) to form a flour composition (page 1174, column 1, paragraph 6).  Although Vriesmann teaches the first grinding step to occur after the pericarp is dried, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.  See MPEP 2144.04.IV(C).  Therefore, the claimed order of method steps is rendered obvious 
However, Valdez-Carmona teaches that coconut husks contain polyphenolic compounds which are of interest due to their antioxidant properties (page 3495, column 2, paragraph 2).  It discloses freeze drying with vacuum as a method of drying plant tissue and that the drying process used in drying plant tissue may result in lower or higher levels of phenolic compounds depending on the type of phenolic compound present in the plant material and their location in the cell (page 3498, column 1, paragraph 1).
It would have been obvious to a person of ordinary skill in the art to have modified the method of Vriesmann in order to freeze dry the pericarp material as taught by Valdez-Carmona.  Since Vriesmann teaches that phenols are bioactive compounds with health benefits found in the husk of fruit, but does not specify a method of drying the pericarp, a skilled practitioner would be motivated to consult an additional reference such as Valdez-Carmona in order to determine a suitable method of drying fruit husk while preserving or increasing the content of particular phenols within the fruit, thereby rendering the claim obvious.
Regarding claim 2, Vriesmann teaches the invention as disclosed above in claim 1, including the drying is maintained until the moisture level is about 8.5% (page 1175, Table 1).  Although this value does not fall within or overlap the claimed range, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.
Regarding claim 5, Vriesmann teaches the invention as disclosed above in claim 1, including the method further comprising measuring the total polyphenol content of the flour composition (Vriesmann, page 1175, column 2, paragraph 2; Valdez-Carmona, page 3496, column 2, paragraph 5; page  3499, Table 2) and the pericarp material (Valdez-Carmona, page 3496, column 2, paragraph 5; page 3499, Table 2).
Regarding claim 6, Vriesmann teaches the invention as disclosed above in claim 1, including the method further comprising measuring the total flavonoid content of the flour composition and the pericarp material (Valdez-Carmona, page 3496, column 2, paragraph 5; page 3499, Table 2).
Regarding claim 7, Vriesmann teaches the invention as disclosed above in claim 1, including the method further comprising measuring the total antioxidant activity of the flour composition and the pericarp material (Valdez-Carmona, page 3497, column 1, paragraph 2; page 3499, column 2, paragraph 1 – page 3500, paragraph 2).
Regarding claim 8, 
Regarding claim 9, Vriesmann teaches a method for the preparation of flour (page 1174, column 1, paragraph 6) from cacao fruit comprising isolating pericarp material from cacao pods, wherein the pericarp material is free of cacao seeds and pulp (corresponding to “CPH” which stands for “cacao pod husk” which are generated after cocoa beans are extracted from the mature cacao fruit (page 1173, column 1, paragraph 4-column 2, paragraph 1)), drying the pericarp material (corresponding to wet cacao pods are generated during the preparation of cacao beans (page 1173, column 2, paragraph 2) and dried cacao pod husks are the used in the method (page 1174, column 1, paragraph 6)), grinding the pericarp material, and further grinding the dried pericarp (corresponding to milling the CPHs using sieves of 2 mm and 1 mm, successively) to form a flour composition (page 1174, column 1, paragraph 6).  Although Vriesmann teaches the first grinding step to occur after the pericarp is dried, the “selection of any order of performing process steps is prima facie
However, Valdez-Carmona teaches that coconut husks contain polyphenolic compounds which are of interest due to their antioxidant properties (page 3495, column 2, paragraph 2).  It discloses microwave drying as a method of drying plant tissue and that the drying process used in drying plant tissue may result in lower or higher levels of phenolic compounds depending on the type of phenolic compound present in the plant material and their location in the cell (page 3498, column 1, paragraph 1).
It would have been obvious to a person of ordinary skill in the art to have modified the method of Vriesmann in order to microwave dry the pericarp material as taught by Valdez-Carmona.  Since Vriesmann teaches that phenols are bioactive compounds with health benefits found in the husk of fruit, but does not specify a method of drying the pericarp, a skilled practitioner would be motivated to consult an additional reference such as Valdez-Carmona in order to determine a suitable method of drying fruit husk while preserving or increasing the content of particular phenols within the fruit, thereby rendering the claim obvious.
Regarding claim 10, Vriesmann teaches the invention as disclosed above in claim 9, including the drying is maintained until the moisture level is about 8.5% (page 1175, Table 1).  Although this value does not fall within or overlap the claimed range, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.
Regarding claim 13, Vriesmann teaches the invention as disclosed above in claim 9, including the method further comprising measuring the total polyphenol content of the flour composition (Vriesmann, page 1175, column 2, paragraph 2; Valdez-Carmona, page 
Regarding claim 14, Vriesmann teaches the invention as disclosed above in claim 9, including the method further comprising measuring the total flavonoid content of the flour composition and the pericarp material (Valdez-Carmona, page 3496, column 2, paragraph 5; page 3499, Table 2).
Regarding claim 15, Vriesmann teaches the invention as disclosed above in claim 9, including the method further comprising measuring the total antioxidant activity of the flour composition and the pericarp material (Valdez-Carmona, page 3497, column 1, paragraph 2; page 3499, column 2, paragraph 1 – page 3500, paragraph 2).
Regarding claim 16, Vriesmann teaches the invention as disclosed above in claim 9, including the method further comprising using the flour composition to prepare a food product (corresponding to the flour being consumed as part of the diet and being used in food applications (page 1176, column 1, paragraph 6)).

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vriesmann (Vriesmann et al., “Cacao pod husks (Theobroma cacao L.): Composition and hot-water-soluble pectins”, 2011, Industrial Crops and Products, vol. 34, pages 1173-1181) in view of Valdez-Carmona (Valdez-Carmona et al., “Effect of microwave drying and oven drying on the water activity, color, phenolic compounds content and antioxidant activity of coconut husk (Cocos nucifera L.)”, 2016, Journal of Food Science Technology, vol. 53(9), pages 3495-3501) as applied to claims 1 and 9 above, and further in view of Amir (Amir et al., “Development and physical analysis of high fiber bread incorporated with cocoa (Theobroma cacao sp.) pod husk powder”, 2013, International Food Research Journal vol. 20(3), pages 1301-1305).
Regarding claim 3, Valdez-Carmona teaches the invention as disclosed above in claim 1, including that the flour is a source of phenolics and fibers in that it provides health benefits as part of the diet and is used in food applications (page 1176, column 1, paragraph 6).  It does not teach that dried pericarp material is ground until the average particle size is 0.500 mm or less.
However, Amir teaches a method for the preparation of flour from cacao pod husk (page 1302, column 1, paragraphs 3-5) that is used to make a high fiber bread which is well-known to be beneficial for human health (page 1301, column 1, paragraph 1), wherein the dried pericarp material is ground until it has an average particle size of 0.12 mm (page 1302, column 1, paragraph 5), which falls within the claimed size range.
It would have been obvious to a person of ordinary skill in the art to have modified the method of Valdez-Carmona to grind the dried pericarp material to an average particle size of 0.12 mm as taught by Amir.  Since Valdez-Carmona teaches that fiber from cocoa pod husk flour is beneficial to health and is used in a food applications, but does not disclose a specific particle size for flour in a food application, a skilled practitioner would be motivated to consult an additional reference such as Amir in order to determine a suitable average particle size for cocoa pod husk flour in a food application, thereby rendering the claim obvious.
Regarding claim 4, 
Regarding claim 11, Valdez-Carmona teaches the invention as disclosed above in claim 9, including that the flour is a source of phenolics and fibers in that provide health benefits as part of the diet and is used in food applications (page 1176, column 1, paragraph 6).  It does not teach that dried pericarp material is ground until the average particle size is 0.500 mm or less.
However, Amir teaches a method for the preparation of flour from cacao pod husk (page 1302, column 1, paragraphs 3-5) that is used to make a high fiber bread which is well-known to be beneficial for human health (page 1301, column 1, paragraph 1), wherein the dried pericarp material is ground until it has an average particle size of 0.12 mm (page 1302, column 1, paragraph 5), which falls within the claimed size range.
It would have been obvious to a person of ordinary skill in the art to have modified the method of Valdez-Carmona to grind the dried pericarp material to an average particle size of 0.12 mm as taught by Amir.  Since Valdez-Carmona teaches that fiber from cocoa pod husk flour is beneficial to health and is used in a food applications, but does not disclose a specific particle size for flour in a food application, a skilled practitioner would be motivated to consult an additional reference such as Amir in order to determine a suitable average particle size for cocoa pod husk flour in a food application, thereby rendering the claim obvious.
Regarding claim 12, Amir teaches the dried pericarp material is ground to an average particle size of 0.12 mm (page 1302, column 1, paragraph 5), which falls within the claimed size range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791